DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-7 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claims 2-7 and 11-12 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, it is unclear if “substantially completely” is completely or not completely, and whether “substantially permeable” is permeable or not. Appropriate correction is required.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0114270 A1 to Roberts (hereinafter “Roberts”).
	For claim 1, Roberts discloses a Pocket for a garment, comprising: 
a rear side (see annotated fig. 2 below) configured to be turned towards the body of a person (one skilled in the art would understand it is routine and well known for pockets to be configured on garments and wherein one side of the pocket would be configured to be closer to the body of the wearer and another side of the pocket would be configured to be away from the body of the wearer), and 

    PNG
    media_image1.png
    683
    365
    media_image1.png
    Greyscale

a front side which is connected to the rear side and configured to face away from the body of a person (see annotated fig. 2 above), 
wherein the rear side is at least partly made of a radio-wave-reflecting first textile, which first textile comprises at least one metal-comprising thread (the sheets 22 of electromagnetic radiation buffering material are a flexible textile fabric having substantially orthogonally crossing warp threads and weft threads made of spun mixed yarn of stainless steel fibers and textile fibers, para 0038)
and wherein the front side is at least partly made of a radio-wave-reflecting second textile, which second textile comprises at least one metal-comprising thread (see above and fig. 2 wherein the front side also comprises sheet 22). 

For claim 2, Roberts discloses the pocket according to Claim 1, wherein the rear side is substantially completely made of the radio-wave-reflecting first textile (layer 22 comprises the electromagnetic radiation buffering material, see discussion for claim 1 above).  

For claim 3, Roberts discloses pocket according to Claim 1, wherein the front side is partly made of the radio-wave-reflecting second textile (paras 0039-0042), and wherein at least one other part of the front side is made of a material which is substantially permeable to radio waves, in particular a third textile (layers 20, 26, 30, and 32, see paras 0027-0031).

For claim 4, Roberts discloses the Pocket according to Claim 3, wherein the material which is substantially permeable to radio waves is substantially free from metal-comprising threads (layers 20, 26, 30 and 32 are not described as containing metal comprising threads, see paras 0027-0031, 0042, 0044, and 0046). 

For claim 5, Roberts discloses the Pocket according to Claim 3 wherein the second textile and the material which is substantially permeable to radio waves partly overlap one another (see fig. 2).

For claim 6, Roberts discloses the Pocket according to Claim 3, wherein the second textile and the material which is substantially permeable to radio waves are connected to one another, preferably stitched together (para 0033-0037). 

For claim 7, Roberts discloses the Pocket according to one Claim 3, wherein at least a part of the material which is substantially permeable to radio waves is situated at a distance from the second textile (see fig. 2).  

For claim 8, Roberts discloses the Pocket according to Claim 3, wherein the second textile forms at least a part of a peripheral edge of the front side of the pocket (see fig. 1)

For claim 9, Roberts discloses the Pocket according to Claim 8, wherein the peripheral edge of the front side of the pocket comprises an inner lateral edge, and wherein the second textile forms at least a part of the inner lateral edge (See fig. 1). 

For claim 10, Roberts discloses the Pocket according to Claim 8, wherein the peripheral edge of the front side of the pocket comprises a bottom lateral edge, and wherein the second textile forms at least a part of the bottom lateral edge (See fig. 1).  

For claim 15, Roberts discloses the Pocket according to Claim 1, wherein the first textile and/or the second textile comprises at least one thread which is completely made of metal (see para 0041)

For claim 16, Roberts discloses the Pocket according Claim 1, wherein the first textile and/or the second textile comprises at least one metal-comprising thread, wherein the metal is selected from the group consisting of: silver, copper, iron, aluminium, gold (see paras 0039-0041). 

For claim 17, Roberts disclose the Pocket according to Claim 1, wherein at least a part of the first textile and/or the second textile and/or the third textile is at least partly made of nylon, cotton, silk, linen and/or wool (paras 0039-0041). 

For claim 18, Roberts discloses the Pocket according to claim 1, wherein at least 20 percent of the first textile and/or the second textile consists of metal-comprising threads (paras 0039-0041). 

For claim 19, Roberts discloses the Pocket according to Claim 1, wherein the first textile and the second textile are connected to each other and in particular stitched together (paras 0033-0037). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0114270 A1 to Roberts (hereinafter “Roberts”).
For claim 11, Roberts discloses the Pocket according to Claim 1, wherein at least a part of the second textile is substantially strip- shaped (see fig. 4 wherein parts of each of the layers comprise strip shapes).
Roberts does not specifically disclose wherein the width of at least a part of the strip-shaped second textile is at least 5 millimetres. However, Roberts does inherently disclose the textile comprises parts of lengths and widths (See fig. 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date, barring any unforeseen result to modify Roberts to comprise at least a part of the strip-shaped second textile is at least 5 millimetres because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 [R-5].

For claim 12, Roberts discloses the Pocket according to claim 1, wherein at least a part of the second textile is substantially strip- shaped (see fig. 4 wherein parts of each of the layers comprise strip shapes).
Roberts does not specifically disclose wherein the width of at least a part of the strip-shaped second textile is at most 20 millimetres. It would have been obvious to one of ordinary skill in the art before the effective filing date, barring any unforeseen results, to modify Roberts to comprise at least a part of the strip-shaped second textile is at most 20 millimetres because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 [R-5].

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of US 3,725,927 A to Fiedler (hereinafter “Fiedler”).
For claim 13, Roberts does not specifically disclose the Pocket according to Claim 1, wherein the first textile and/or the second textile comprises at least one thread which is provided with a metal coating.  
However, attention is directed to Fiedler teaching a dispersible radar chaff having the characteristic of intermittently being electrically reflective (abstract) wherein the chaff comprises an inner or core layer made of natural fibers and applied to the core is a coating or layer of metal compounds applied by brushing, spraying or dipping (col. 1, lines 56 to col. 2, lines 14). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Roberts would be modified wherein the first textile and/or the second textile comprises at least one thread which is provided with a metal coating, as taught by Fiedler, for purposes of deflecting and refracting radio waves (a type of electromagnetic radiation), as taught by Fiedler. 

For claim 14, the modified Roberts does teach Pocket according to Claim 13, wherein the metal-coated thread comprises a non-metal core (see discussion for 13 above). 
The modified Roberts does not specifically disclose wherein the weight ratio between the metal coating and the non-metal core is at least 0.11. However, the modified Roberts inherently discloses a certain ratio between the metal coating and the non-metal core (paras 0039-0041). It would have been obvious to one of ordinary skill in the art before the effective filing date, barring any unforeseen results, to modify Roberts to wherein the weight ratio between the metal coating and the non-metal core is at least 0.11 because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 [R-5].


Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of US 2015/0061914 A1 to Falken (hereinafter “Falken”). 
For claim 20, Roberts does not specifically disclose the Pocket according to Claim 1, wherein the pocket is formed by a trouser pocket, a breast pocket and/or an inside pocket.  
	However, attention is directed to Falken teaching an analogous pocket structure for a garment for a body of a wearer to reflect radio frequency radiation from a radiating device positioned therein (see abstract of Falken). Specifically, Falken teaches the pocket structure adopted into a pair of pants (see para 0017 and fig. 1 of Falken). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the pocket is formed by a trouser pocket, a breast pocket and/or an inside pocket, as taught by Falken, for purposes of providing a wearer garment with protection against radio frequency radiation. 

For claim 21, Roberts does not specifically disclose a Garment provided with at least one pocket according to Claim 1.  
However, attention is directed to Falken teaching an analogous pocket structure for a garment for a body of a wearer to reflect radio frequency radiation from a radiating device positioned therein (see abstract of Falken). Specifically, Falken teaches the pocket structure adopted into a pair of pants (see para 0017 and fig. 1 of Falken). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein a Garment is provided with at least one pocket according to Claim 1, as taught by Falken, for purposes of providing a wearer garment with protection against radio frequency radiation.

For claim 22, the modified Roberts does teach  a Garment according to Claim 21, wherein the garment is selected from the group consisting of: a pair of trousers, a jacket, a shirt, a sweater, a T-shirt (see discussion for claim 21 above). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262.  The examiner can normally be reached on Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732